Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant's Amendment filed June 3, 2021 is acknowledged.
-	No claim(s) is/are amended
-	Claim(s) 1-10 is/are pending in the application.

This action is FINAL


Application notes
After careful review of the original specification, the Examiner notes that paragraph 0029 includes a lexicographic definition for “dark screen mode” - Under the dark screen mode or black screen mode, no  
Paragraph 0028 includes a lexicographic definition for “always on display mode” - display system 50 operates in a low power mode such as an always on display (AOD) mode. Under the AOD mode, the OLED panel 500 may only show a small figure including user-defined information such as date, time, and/or power quantity in a small area; hence, the total currents and power required by the OLED panel 500 in the AOD mode may be much lower than those in the normal display mode.
See MPEP §2111.01 IV.
Specification
Examiner respectfully withdraws the objection to the specification.  Applicant’s amendment has rendered the objection moot.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 20170108993 in view of Byun et al, U.S. Patent Publication No. 2011/0193817 and Applicant’s Admitted Prior Art (AAPA).
Consider claim 1, Lee teaches a control method for a touch and organic light-emitting diode (OLED) driver, for controlling an OLED touch panel (see Lee paragraph 0038 where A display device according to an embodiment of the present disclosure may be implemented using a display device in which a touch screen may be included, for example, a flat panel display device, such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, or an electrophoresis display (EPD).), the OLED touch panel having 

applying a first load-free driving (LFD) signal to the or controlling the 

Lee is silent regarding dark screen mode.  Further, Lee is silent regarding cathode layer of OLEDs.  In the same field of endeavor, Byun teaches that an organic light emitting display includes a cathode layer supplied with a VCOM voltage (see Byun paragraph 0046 where the display panel 35, as indicated in FIG. 3 by the top glass of the display panel 35, is configured to receive the electrode voltage VCOM. For example, when the top glass of the display panel 35 is an upper panel of a liquid crystal display (LCD) panel, the electrode voltage VCOM may be supplied as a common electrode voltage, and when the top glass of the display panel 35 is an upper panel of an organic light-emitting diode (OLED) panel, the electrode voltage VCOM may be supplied as a cathode voltage having a direct current (DC) voltage).   One of ordinary skill in the art would have been motivated to have included a cathode layer to receive a VCOM voltage in order to implement a touch panel bonded to a display as disclosed by Lee at paragraph 0046 using known techniques with predictable results.

Lee as modified by Byun is silent regarding a dark screen mode.  AAPA teaches a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device touch sensing functions of a touch panel may be enabled no matter in display or in dark screen. For example, a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device. In the dark screen mode, it is required to minimize power consumption to let the standby time as long as possible. However, the touch detection, which may be performed periodically even if no touch appears on the panel).  One of ordinary skill in the art would have been motivated to have further modified Lee with AAPA to incorporate a dark screen mode with a touch wake-up function so as to reduce power consumption of a display during periods when a display of a mobile device is not being used.  

Incorporation of a dark screen mode would have resulted in a control method for a touch and organic light-emitting diode (OLED) driver, for controlling an OLED touch panel (see Lee paragraph 0038 where A display device according to an embodiment of the present disclosure may be implemented using a display device in which a touch screen may be included, for example, a flat panel display device, such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, or an electrophoresis display (EPD).), the OLED touch panel having a dark screen mode (see AAPA paragraph 0008 and a normal display mode, and comprising a cathode layer of OLEDs (see Lee paragraph 0046 and Byun paragraph 0046), the control method comprising: 

applying a first load-free driving (LFD) signal to the cathode layer or controlling the cathode layer to be floating during a touch sensing period (see Lee figure 5, TT touch sensor driving period, LFD and paragraphs 0067-0069 where AC signal (LFD in FIG. 5) having the same phase as the touch sensor driving signal is disclosed and in other embodiments, the gate driving unit 103 may maintain output channels thereof to a high impedance state by blocking a current path between the output channels and the gate lines 103 during the touch sensor driving period TT under the control of the timing controller 106) in the dark screen mode (see AAPA paragraph 0008); and 

applying a constant voltage to the cathode layer in the normal display mode (see Lee figure 5, TD display period, Vcom).

Consider claim 2, Lee as modified by Byun and AAPA teaches all the limitations of claim 1 and further teaches wherein the OLED touch panel further comprises a plurality of data lines (see Lee figure 1, element 101 data lines) and a plurality of scan lines (see Lee figure 1, element 103 gate lines), and the control method further comprises: applying a second LFD signal to at least one line of the plurality of data lines and the plurality of scan lines or controlling at least one line of the plurality of data lines and the plurality of scan lines to be floating during the touch sensing period in the dark screen mode (see Lee figure 5, elements S1, S2 G1, G2 and paragraph 0064 where In FIGS. 5, S1 and S2 are data lines 101, 

Consider claim 3, Lee as modified by Byun and AAPA teaches all the limitations of claim 1 and further teaches wherein the dark screen mode is an operation mode in which a display function of the OLED touch panel is off (see AAPA paragraph 0008).

Consider claim 6, Lee as modified by Byun and AAPA teaches a touch and organic light-emitting diode (OLED) driver, configured to control an OLED touch panel (see Lee paragraph 0038 where A display device according to an embodiment of the present disclosure may be implemented using a display device in which a touch screen may be included, for example, a flat panel display device, such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, or an electrophoresis display (EPD).), the OLED touch panel having a dark or control the cathode layer to be floating during a touch sensing period in the dark screen mode (see Lee figure 5, TT touch sensor driving period, LFD and paragraphs 0067-0069 where AC signal (LFD in FIG. 5) having the same phase as the touch sensor driving signal is disclosed and in other embodiments, the gate driving unit 103 may maintain output channels thereof to a high impedance state by blocking a current path between the output channels and the gate lines 103 during the touch sensor driving period TT under the control of the timing controller 106) in the dark screen mode (see AAPA paragraph 0008); and 

apply a constant voltage to the cathode layer in the normal display mode (see Lee figure 5, TD display period, Vcom).

Claims 7-8 recite similar claim limitations as claims 2-3, and thus are rejected under similar rational as claims 2-3 detail above.


Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 20170108993, Byun et al, U.S. Patent Publication No. 2011/0193817 and Applicant’s Admitted Prior Art (AAPA) in view of Park, U.S. Patent Publication No. 2018/0088892.

Consider claim 4, Lee as modified by Byun and AAPA teaches all the limitations of claim 1.  Lee is silent regarding wherein the OLED touch panel further has an always on display (AOD) mode.

In a related field of endeavor, Park teaches an AOD function is being added to mobile terminals, which always shows user-specified information such as the clock, calendar, etc. on the screen so as to save a user from inconvenience because a user has to switch on and off a display of a mobile terminal repeatedly to restart a mobile terminal when they want to see simple information such as a clock (see Park paragraph 0005). 

One of ordinary skill in the art would have been motivated to have further modified Lee to incorporate and always on display so as to save a user from inconvenience.

Claim 9 recites similar claim limitations as claim 4, and thus is rejected under similar rational as claim 4 detail above.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 20170108993, Byun et al, U.S. Patent Publication No. 2011/0193817, Applicant’s Admitted Prior Art (AAPA) and Park, U.S. Patent Publication No. 2018/0088892 in view of Bae et al, U.S. Patent Publication No. 20190057643.

Consider claim 5, Lee as modified by Byun, AAPA and Park teaches all the limitations of claim 4.  Lee is silent regarding wherein the cathode layer is coupled to an internal power source of the touch and OLED driver in the AOD mode and coupled to an external power source independent to the touch and OLED driver in the normal display mode.

In a related field of endeavor, Bae teaches operating modes of a display may be set to be executed under different power in an electronic device so as to facilitate having a higher-brightness display in a normal mode and a lower brightness in an AOD mode (see Bae paragraph 0004, 0006 where the normal mode is set to be executed by a first power source effective at supporting a higher-brightness display screen or a display screen having turned-on pixels at a higher contrast ratio. The AOD may be set to be executed by a second power source effective at supporting a lower-brightness display screen. Accordingly, when the operating modes are switched, the first power source and the second power source supplying power to the display panel may also be switched.)

One of ordinary skill in the art would have been motivated to have further modified Lee to have different power sources so as to facilitate having a higher-brightness display in a normal mode and a lower brightness in an AOD mode using known techniques with predictable results.

.
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
Examiner withdraws the objection to the specification for minor informalities.  Applicant’s amendment has rendered the objection moot.  
Regarding Applicant’s assertion that the combination cannot make the cathode layer become a touch sensor so as to receive the LFD signal, Examiner respectfully directs Applicant’s attention to Lee paragraphs 0047 and 0070 where, for example, “a common electrode connected to the pixels of the display panel 100 is divided for each touch sensor and used as the electrodes of the touch sensors Cs” Lee expressly indicates in paragraph 0038 that “the present disclosure may be implemented using a display device in which a touch screen may be included, for example, a flat panel display device, such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, or an electrophoresis display (EPD). In the following embodiments, an LCD is illustrated as being an example of a flat panel display device, but it is to be noted that a display device according to an embodiment of the present disclosure is not limited to an LCD.”  Examiner has cited Byun as teaching an organic light emitting display includes a cathode layer supplied with a VCOM voltage (see Byun paragraph 0046 where the display panel 35, as indicated in FIG. 3 by the top glass of the display panel 35, is configured to receive the electrode voltage VCOM. For example, when the top glass of the display panel 35 is an upper panel of a liquid crystal display (LCD) panel, the electrode voltage VCOM may be supplied as a common electrode voltage, and when the top glass of the display panel 35 is an upper panel of an organic light-emitting diode (OLED) panel, the electrode voltage VCOM may be supplied as a cathode voltage having a direct current (DC) voltage).   Specifically Byun has been cited as teaching structure of an OLED including a cathode which has a VCOM signal applied to the cathode.  Examiner notes that any type of OLED includes anode and cathode terminals (see Workng of Organic LED (OLED), downloaded from https://www.circuitstoday.com/workng-of-organic-led-oled on June 12, 2021 (a snapshot copy dated 2012 of the link is cited/attached from The Wayback Machine  https://web.archive.org/web/20120629095359/https://www.circuitstoday.com/workng-of-organic-led-oled), page 3 where any type of OLED consists of the following components 1. An emissive layer; 2. A conducting layer; 3. A substrate; 4. Anode and cathode terminals).  Therefore, the structure of Byun having a cathode which is applied with a VCOM signal demonstrates that Lee, by virtue of expressly teaching in paragraph 0038 that “the present disclosure may be implemented using a display device in which a touch screen may be included, for example, a flat panel display device, such as a liquid crystal display (LCD), a field emission display (FED), a plasma display panel (PDP), an organic light-emitting diode (OLED) display, or an electrophoresis display (EPD). In the following embodiments, an LCD is illustrated as being an example of a flat panel display device, but it is to be noted that a display device according to an embodiment of the present disclosure is not limited to an LCD.”  fairly teaches or suggests that the LFD signal is applied to a same terminal that receives a VCOM signal.  Specifically an OLED VCOM/cathode would be used as touch sensor CS of Lee (see Lee paragraphs 0047 and 0070). 
Regarding Applicant’s assertion that motivation of combining AAPA with Lee would have resulted in non-ignorable power consumption, Examiner respectfully notes that incorporating a dark screen mode with Lee would result in a power savings over not 
The rejection is maintained.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, U.S. Patent Publication No. 2018/0348846 (paragraph 0158), Seol, U.S. Patent Publication No. 2018/0335880 (paragraph 0170), Chen et al, U.S. Patent Publication No. 2012/0162133 (figure 6), Yao et al, U.S. Patent Publication No. 20150169121 (on-cell touch architecture), Lee, U.S. Patent No. 9542026 (figure 8), .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625